United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-11110
                        Conference Calendar



IRVING ELLIOT, also known as Al Yasa Muhammad,

                                    Plaintiff-Appellant,

versus

NANCY JOWERS; SHEILA WHATLEY; NFN HAMILTON;
NFN MARTIN, Sergeant; NFN SAVAGE, Officer;
NFN SOUTHERN; NFN MCCOY; J.K. PRICE; R. PEREZ,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:01-CV-233
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis, Irving Dean Elliot,

Texas prisoner # 384725, appeals the dismissal of his 42 U.S.C.

§ 1983 suit as frivolous.   The sole arguable issue on appeal is

whether the district court erred in determining that Elliot

failed to demonstrate that he had exhausted his administrative

remedies prior to filing his complaint.   Elliot fails to address


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11110
                                  -2-

this issue in his brief.    Accordingly, it is deemed abandoned.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).    This appeal lacks arguable merit and

therefore is DISMISSED as frivolous.     See 5TH CIR. R. 42.2.   In

light of this disposition, all outstanding motions are DENIED.

     Elliot has previously had an appeal dismissed as frivolous.

See Elliot v. Geerds, No. 01-20179 (5th Cir. July 6, 2001)

(unpublished).   The district court’s dismissal and this court’s

dismissal of his appeal counted as two “strikes” for purposes of

28 U.S.C. § 1915(g).   The dismissal of this appeal and the

district court’s dismissal each count as a “strike” for purposes

of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    Because Elliot has accumulated more than

three “strikes,” he may not pursue a civil action or appeal in

forma pauperis unless he is “under imminent danger of serious

physical injury.”   28 U.S.C. § 1915(g).

     APPEAL DISMISSED.    5TH CIR. R. 42.2.   ALL OUTSTANDING MOTIONS

DENIED.   28 U.S.C. § 1915(g) SANCTION IMPOSED.